DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Timothy Menasco (Reg. No. 71,749) on 3/4/22.
Claim 1 has been changed to ---A method for detecting key points of skeleton, comprising:
obtaining an original image, wherein the original image comprises a plurality of key points of skeleton; establishing a plurality of hourglass networks, wherein each one of the plurality of hourglass networks comprises a convolution module and an attention mechanism module, and the attention mechanism module comprises: a global pooling layer, a plurality of fully connected layers and a nonlinear activation layer; in the plurality of hourglass networks, obtaining heat maps of the plurality of key points by performing deep-layer feature learning on feature maps of the plurality of key points based on weight values corresponding to the feature maps, extracting, in each of the plurality of hourglass networks, the feature maps of the plurality of key points by the convolution module, and in the attention mechanism module, obtaining a set of weights corresponding to the feature maps of the plurality of key points by learning through a Senet algorithm, and fusing the feature maps of the plurality of key points with the set of weights.---

Claim 8 has been changed to ---An electronic device, comprising: a processor; and a memory, configured to store instructions executable by the processor, wherein the processor is configured to execute the method for detecting key points of skeleton comprising:
obtaining an original image, wherein the original image comprises a plurality of key points of skeleton; establishing a plurality of hourglass networks, wherein each one of the plurality of hourglass networks comprises a convolution module and an attention mechanism module, and the attention mechanism module comprises: a global pooling layer, a plurality of fully connected layers and a nonlinear activation layer; in the plurality of hourglass networks, obtaining heat maps of the plurality of key points by performing deep-layer feature learning on feature maps of the plurality of key points based on weight values corresponding to the feature maps, extracting, in each of the plurality of hourglass networks, the feature maps of the plurality of key points by the convolution module, and in the attention mechanism module, obtaining a set of weights corresponding to the feature maps of the plurality of key points by learning through a Senet algorithm, and fusing the feature maps of the plurality of key points with the set of weights.---
Claim 15 has been changed to ---A non-transitory computer readable storage medium having computer instructions stored thereon, wherein the method for detecting key points of skeleton implemented when the computer instructions are executed comprises: obtaining an original image, wherein the original image comprises a plurality of key points of skeleton; establishing a plurality of hourglass networks, wherein each one of the plurality of hourglass networks comprises a convolution module and an attention mechanism module, and the attention mechanism module comprises: a global pooling layer, a plurality of fully connected layers and a nonlinear activation layer; in the plurality of hourglass networks, obtaining heat maps of the plurality of key points by performing deep-layer feature learning on feature maps of the plurality of key points based on weight values corresponding to the feature maps, extracting, in each one of the plurality of hourglass networks, the feature maps of the plurality of key points by the convolution module, and in the attention mechanism module, obtaining a set of weights 
Claim 24 has been changed to ---An apparatus for detecting key points of skeleton, comprising: a data obtaining unit, configured to obtain an original image, wherein the original image comprises a plurality of key points of skeleton; a network establishing unit, configured to establish a plurality of hourglass networks, wherein each one of the plurality of hourglass networks comprises a convolution module and an attention mechanism module, and the attention mechanism module comprises: a global pooling layer, a plurality of fully connected layers and a nonlinear activation layer; a detecting unit, configured to, in the plurality of hourglass networks, obtain heat maps of the plurality of key points by performing deep-layer feature learning on feature maps of the plurality of key points based on weight values corresponding to the feature maps, wherein obtaining the heat maps of the plurality of key points by performing deep-layer feature learning on feature maps of the plurality of key points based on weight values corresponding to the feature maps, extracting, in each of the plurality of hourglass networks, the feature maps of key points by the convolution module, and in the attention mechanism module, obtaining a set of weights corresponding to the feature maps of the plurality of key points by learning through a Senet algorithm, and fusing the feature maps of the plurality of key points with the set of weights.---

Allowable Subject Matter
Claims (1, 5-8, 15, 21-26) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Choutas (US 2019/0303677) and Deng (Stacked Hourglass Networks for Human Pose Estimation) fail to suggest or disclose “in the attention mechanism module, obtaining a set of weights corresponding to the feature maps of the plurality of key points by learning through a Senet algorithm, and fusing the feature maps of the plurality of key points (See supplemental remarks dated 3/4/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 7, 2022